Exhibit 10.3
SECOND AMENDMENT TO
CRUDE OIL SUPPLY AGREEMENT
     THIS SECOND AMENDMENT TO CRUDE OIL SUPPLY AGREEMENT is entered into
effective as of July 7, 2009 (this “Amendment”), between Vitol Inc. (“Vitol”)
and Coffeyville Resources Refining & Marketing, LLC (“Coffeyville”).
     WHEREAS, Vitol and Coffeyville are parties to a Crude Oil Supply Agreement
dated December 2, 2008 (the “Supply Agreement”), as amended pursuant to that
certain First Amendment dated effective January 1, 2009 and clarified pursuant
to that certain Memorandum of Clarification dated December 31, 2008; and
     WHEREAS, Vitol and Coffeyville have agreed to further amend certain terms
and conditions of the Supply Agreement;
     NOW, THEREFORE, in consideration of the premises and the respective
promises, conditions, terms and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Vitol and Coffeyville do hereby agree as follows:
     1. Section 4.1 of the Supply Agreement is amended and restated in its
entirety as follows:
“4.1 Initial Term. This Agreement shall become effective on the Effective Date
and shall continue until December 31, 2011 (the “Initial Term”), unless
terminated earlier pursuant to the terms of this Agreement.”
     2. Section 12.2(b) of the Supply Agreement is amended and restated in its
entirety as follows:
“(b) The purchase price set forth in the Provisional Invoice (the “Provisional
Transfer Price”) shall be equal to the Transfer Price for the specified Crude
Oil Withdrawal plus a Crude Oil quality factor (the “Quality Factor”) equal to
five percent (5%) of such Transfer Price. For purposes of calculating the
initial Quality Factor under this Agreement and in lieu of and in substitution
for such five percent (5%) amount, the Parties agree that the amount of the
Quality Factor shall initially be deemed to be equal to TWO MILLION DOLLARS
($2,000,000) and that such amount shall be posted by Coffeyville, at its
election, in cash or in the form of a standby letter of credit in form and
substance reasonably acceptable to Vitol. Either Party may request that the
amount of the Quality Factor be recomputed at any time based on the best
available information, provided that, (i) a Party may make such request no more
frequently than once each week, and (ii) any adjustment to the Quality Factor
shall be in increments of not less than $100,000 and shall be rounded up to the
next nearest $100,000. Vitol, acting reasonably, shall use its best estimates
for calculating the Transportation and

 



--------------------------------------------------------------------------------



 



Direct Costs applicable to such Crude Oil Withdrawal to the extent that such
amounts are not yet ascertainable. Each Crude Oil Lot, or portion thereof,
included in a Crude Oil Withdrawal shall be allocated on a first-in, first-out
basis, and the Provisional Invoice shall be based on the Transfer Price
applicable, on a volumetric basis, to each such Crude Oil Lot, or portion
thereof. Vitol shall use its best estimate of the trading price for purposes of
calculating the WTI Price component of the Transfer Price. In the event that two
or more WTI Contracts apply to a Crude Oil Lot, the Provisional Transfer Price
shall be computed using the WTI Contracts in sequential order beginning with the
most prompt contract first. The Parties acknowledge that the Provisional
Transfer Price will be trued-up (including any adjustment to the Quality Factor)
in accordance with Section 12.3 to reflect the actual Transfer Price based on
the actual components set forth in Section 12.1.
     3. The last sentence of Section 12.4 of the Supply Agreement is amended and
restated in its entirety as follows:
“Any payments due under this Section 12.4 shall be payable on the fifth (5th)
Business Day following Vitol’s delivery of the Working Capital Statement to
Coffeyville but, in no event, later than the last day of the calendar month
which immediately follows the calendar month to which such payment applies.”
     4. The last sentence of Section 12.7 of the Supply Agreement is amended and
restated in its entirety as follows:
“Within five (5) Business Days after resolution of any dispute as to a
statement, the Party owing a disputed amount, if any, shall pay such amount,
with interest at the Base Interest Rate from the original due date to but not
including the date of payment.”
     5. Section 20.1 of the Supply Agreement is amended and restated in its
entirety as follows:
“20.1 Effects of Termination. Upon the termination or expiration of this
Agreement, Coffeyville shall acquire (a) all Crude Oil located in the Designated
Tanks and (b) all Crude Oil in transit by vessel or in pipelines to be delivered
into the Designated Tanks (collectively, the “Final Inventory”), all of which
shall be purchased by Coffeyville at the Transfer Price effective as of the date
of termination or expiration. Such final purchase and sale Transactions shall be
invoiced by Vitol and paid for by Coffeyville in accordance with the procedures
set forth in Article 12, except that (i) Coffeyville shall pay one hundred
percent (100%) of the Transfer Price without any additional payment for the
Quality Factor and (ii) Vitol may prepare and deliver to Coffeyville True-Up
Invoices as soon as the necessary information becomes available. The Final
Inventory volumes shall be the sum of the following: (i) the volume of Crude Oil
in the

- 2 -



--------------------------------------------------------------------------------



 



Designated Tanks as determined by the records of each Designated Tank operator
and (ii) the volume of Crude Oil in transit by vessel or pipeline as determined
by the records of each vessel or pipeline operator. In the event that
Coffeyville fails to purchase such Crude Oil in accordance with the terms of
this Section 20.1, Vitol shall be entitled to sell the Crude Oil and recover
from Coffeyville any and all cover damages (including breakage costs) resulting
therefrom.
     6. The definitions contained in the Supply Agreement shall have the same
meaning in this Amendment unless otherwise stated in this Amendment.
     7. Except as otherwise stated in this Amendment, all terms and conditions
of the Supply Agreement shall remain in full force and effect.
     8. This Amendment may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instruments.
     9. This Amendment shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles.
[Signature Page to Follow]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Amendment to be executed by
its duly authorized representative, effective as of the Effective Date.

                  Vitol Inc.            Coffeyville Resources Refining &
Marketing, LLC
 
               
By:
  /s/ James C. Dyer, IV            
 
            James C. Dyer, IV    
By:
  /s/ John J. Lipinski  
 
  Title: Vice President    
 
  Title: Chief Executive Officer  
 
  Date: 7 July 2009    
 
  Date: July 7, 2009  

- 4 -